THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA M. YOUELLS,
Plaintiff, :
V. : 3:19-CV-633
(JUDGE MARIANI)
JULIUS A. DZAKPASU, et al.,

Defendants.

ORDER

AND NOW, THIS | DAY OF JULY, 2019, upon review of Magistrate

Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 11) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 11) is ADOPTED for the reasons set forth therein.
2. Defendants’ Motion to Dismiss and Motion for a More Definite Statement (Doc. 3) is
DENIED.
3. This action is REMANDED to Magistrate Judge Carlson for further pretrial

proceedings in accordance with this Court’s June 20, 2019 Order (Doc. 9).

 

bert D\Mariani_/
nited States District Judge

 

 
